Citation Nr: 0118987	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  00-09 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona




THE ISSUE

Entitlement to an increased disability rating for the 
veteran's service-connected bilateral pes planus, currently 
evaluated as 50 percent disabling.





ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increase in disability 
rating from 10 percent to 30 percent for the veteran's 
service-connected bilateral pes planus, effective August 31, 
1998.  A notice of disagreement was received in October 1999, 
a statement of the case was issued in November 1999, and a 
substantive appeal was received in January 2000.  In January 
2001, the veteran's disability rating was increased to 50 
percent, effective August 31, 1998.


FINDING OF FACT

The veteran's service-connected bilateral pes planus is 
manifested by pronounced pronation and pain on walking or 
standing for extended periods, and is only minimally improved 
by orthotic devices.


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 50 percent for the veteran's service-connected 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.7 and Code 5276 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes two 
recent VA examination reports regarding the veteran's pes 
planus, as well as VA outpatient records, and private medical 
records.  Significantly, no additional pertinent evidence has 
been identified by the veteran.  The Board therefore finds 
that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal.  

Further, the veteran has been notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to an increased rating for bilateral pes planus.  The 
discussions in the rating decision, statement of the case, 
supplemental statement of the case and other communications 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board, therefore, finds that the notice requirements of the 
new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral pes planus 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

The veteran's service-connected bilateral pes planus has been 
rated by the RO under the provisions of Diagnostic Code 5276.  
The veteran has been assigned the highest rating available 
under that Code, 50 percent, which is warranted when there is 
pronounced flatfoot, acquired, bilaterally.  The condition is 
pronounced when there are marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

At a VA podiatry examination in August 1998, the veteran 
complained of longstanding, painful flat feet.  The doctor 
noted decreased arches bilaterally and an inverted heel 
strike upon observation of the veteran's gait.  Pes planus 
with over-pronation bilaterally was diagnosed.  X-rays of the 
feet in September 1999 showed planus configuration 
bilaterally.  The right foot also showed degenerative changes 
involving the first metatarsophalangeal joint.

A VA compensation examination was conducted in January 1999.  
The veteran complained that his feet had become more painful 
over the years, and that orthotics had not helped.  He stated 
that most of the pain and soreness was in his forefeet, and 
that he could not walk more than 150 feet.  The examiner 
observed that he walked without a limp, but did walk 
gingerly.  There was 7 to 8 degrees of pronation on the right 
foot and 10 degrees on the left foot.  Some deformity of the 
toes was noted.  Moderately severe pes planus with probable 
degenerative joint disease of both feet was diagnosed.

A private examination was performed in January 2000.  The 
veteran complained that "the pain has been limiting him in 
his gait and activities of daily living...."  Pain radiates to 
his legs.  Orthotics and padding had had only limited success 
in addressing his symptoms.  On examination, a severely 
pronated foot, in which the forefoot was abducted on the 
rearfoot, was observed.  The doctor did not state which foot 
was examined.  Arch height was decreased when bearing weight, 
and the entire foot was abducted out from under the ankle 
joint.  Ankle joint motion was limited to 90 degrees 
bilaterally.  Severe pes plano valgus was diagnosed, along 
with a dysfunctional, pronated gait cycle, hallux rigidus on 
the right, and a possible old posterior tibial tendon 
rupture.  X-rays showed pes planus of the left foot, and a 
moderate hallux valgus deformity of the right foot.

A second VA compensation examination was conducted in June 
2000.  The examiner reviewed the claims file and the August 
1998 x-rays.  The veteran stated that both feet hurt on the 
bottom all the time, and that inserts made his pain worse.  
The veteran specified that he had weakness and fatigability 
due to pain, and that he tended to wobble when he walked, 
including a limp on normal and repeated use.  The examiner 
observed that the veteran "tends to bend over a little bit 
towards the right and then the left on forward ambulation."  
Toe deformities were noted, but were felt to be unrelated to 
the pes planus.  Severe bilateral pronated flat feet were 
diagnosed, and functional impairment was rated as "at 
least" moderate "with respect to the factors."

As was previously noted, the veteran has been assigned the 
maximum rating for pes planus under Code 5276.  His main 
complaint is of pain when walking or standing for any length 
of time, and the VA examiner in June 2000 specifically 
addressed the standards set forth in DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Pain cannot be the basis for an award under 
a diagnostic code in excess of the maximum evaluation under 
that code.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
Spencer v. West, 13 Vet. App. 376 (2000).  Inasmuch as the 
most recent examiner characterized the overall functional 
impairment due to the disability as at least moderate, but 
considering the fact that the veteran is already in receipt 
of the maximum rating for the disability under the rating 
schedule, the Board finds that a higher rating pursuant to 
DeLuca is not warranted.  

Further, the record does not reflect sufficient evidence to 
justify assignment of a higher disability rating under any 
other diagnostic code, including Code 5003, which rates 
arthritis; Code 5271, which rates limitation of motion of the 
ankle; Codes 5281-5280, for hallux rigidus and hallux valgus; 
or Code 5310, which rates disability of the muscles for 
movement of the forefoot and toes.  The Rating Schedule 
simply does not provide for any higher rating for the 
veteran's foot disability under any pertinent diagnostic 
code.  The Board notes as well that pyramiding disability 
ratings, or the evaluation of the same disability under 
various diagnoses, is to be avoided.  38 C.F.R. § 4.14.

In light of the assignment of the maximum rating under the 
applicable diagnostic code, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations has also been considered, but the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service connected disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  


ORDER

Entitlement to a disability in excess of 50 percent for 
bilateral pes planus is not warranted.  The appeal is denied. 




		
	William Harryman
	Acting Member, Board of Veterans' Appeals



 

